Citation Nr: 1127670	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-39 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a shell fragment wound scar on the right buttock.

2.  Entitlement to a compensable disability rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's disability rating for a shell fragment wound scar on the right buttock to 10 percent, effective March 11, 2010.

The Veteran submitted a request for a Video Conference hearing.  Subsequently, the Veteran submitted a statement in January 2011 requesting to cancel the hearing and have his appeal sent to the Board.  

As a final introductory matter, it does not appear that the issue of entitlement to service connection for additional residuals of a shell fragment wound have been addressed by the agency of original jurisdiction (AOJ).  Specially, in an April 2010 statement in support of the claim, the Veteran asserted that he has suffered from recurrent infections due to the shrapnel that still remains in his body.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.

The issue of a compensable disability for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's shell fragment wound scar on the right buttock is deep, painful, and an area of less than 6 square inches (39 sq cm).



CONCLUSION OF LAW

The criteria for establishing entitlement to an increased disability rating in excess of 10 percent for a shell fragment wound scar on the right buttock have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in April 2010 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in February 2010 and April 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected shell fragment wound on the right buttock.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but are less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of at least 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.   Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

The Veteran contends that he is entitled to an increased disability evaluation in excess of 10 percent for his service-connected shell fragment wound scar on the right buttock.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's scar does not warrant an increased disability rating in excess of 10 percent at any time during the pendency of this claim.  As such, the claim must be denied.

For historical purposes, the Veteran was originally granted service connection for a shell fragment wound scar on the right buttock in an April 1970 rating decision.  A noncompensable disability evaluation was assigned, effective as of May 20, 1969. In March 2010, VA received the Veteran's claim seeking a higher disability evaluation.  This claim was granted by the RO in April 2010, and the Veteran's disability evaluation for a shell fragment wound scar was increased to 10 percent.  Subsequently, the Veteran submitted a timely notice of disagreement with that rating in May 2010.  The Veteran appealed this disability evaluation to the Board in September 2010.

The Veteran was afforded a February 2010 VA examination, which showed no express findings regarding the Veteran's scar or muscles from the shell fragment wound.  The examiner noted that he reviewed a diagnostic study titled IVP (intravenous pyelogram) obtained at the Dublin VAMC in April 2005, which showed a 3 to 5 mm metallic foreign body just to the right of the midline in the pelvic area consistent with shrapnel.  The Veteran reported pain from the scar.  Additionally, he stated that the scar had no effect on his usual daily activities.  

Upon filing his claim, the Veteran was afforded another VA examination in April 2010.  The Veteran was noted to have an oval scar on the right gluteal area.  The maximum width of this scar was found to be 5 cm and the maximum length was 3 cm.  The examiner also noted that the scar was less than 6 sq. in. (39 sq. cm.).  The Veteran reported that the scar was painful.  Additionally, the examiner noted that the Veteran's scar was deep, and there was no skin breakdown over it.  The examiner stated that the scar was getting soft over the right lateral buttock, but there was no fragment coming to the surface, and reported that the skin showed signs of inflammation, edema or keloid formation.  Additionally, he noted that the scar was slightly swollen with the scar skin thin to palpation without any shrapnel mass palpable.  He stated that there were no adhesions of the skin to lower structures, and noted that there was no restriction of motion for the gluteal muscles due to the scar.  Lastly, the examiner noted that there were no further disabling effects from the scar. 

The Veteran submitted a statement in support of the claim in April 2010.  The Veteran reported that he was suffering from residuals of the shell fragment wound.  Additionally, he stated that the Dublin VAMC physician referred to the Veteran's symptoms as after effects.  Furthermore, the Veteran reported that the shrapnel has to be removed.  Lastly, the Veteran stated that he suffered from recurrent infections because of the shrapnel that still remains in his body.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an increased disability evaluation in excess of 10 percent for his service-connected shell fragment wound scar.  According to the April 2010 VA examination, the Veteran's scar was 5 cm by 3 cm.  Additionally, the examiner noted that the scar was less than 6 sq. in. (39 sq. cm.).  According to Diagnostic Code 7801, a 10 percent disability evaluation is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, when they at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  See 38 C.F.R. § 4.118.  Therefore, while the examiner did note that the Veteran's scar was deep, a 10 percent disability evaluation is not warranted since his scar is less than less than 6 sq. in. (39 sq. cm.).

Likewise, a 10 percent disability rating is not warranted under Diagnostic Code 7802.  Under this code, a 10 percent disability rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, when it covers an area or areas of 144 square inches (929 sq. cm) or greater.  Id.  The April 2010 VA examiner noted that the Veteran's scar was less than 6 sq. in. or 39 sq. cm.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 7802 either.

The Veteran is currently assigned a 10 percent disability rating under Diagnostic Code 7804 for the painful scar.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  Therefore, a 20 percent disability evaluation is not warranted under Diagnostic Code 7804 because as stated by the April 2010 VA examiner, there is only one oval scar on the Veteran's right buttock.  Additionally, Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.  There is no evidence to suggest that the Veteran's scar is unstable and the April 2010 VA examiner noted that there was no skin breakdown over the scar.  Therefore, an additional 10 percent evaluation is not warranted because the Veteran's scar is not both unstable and painful.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence demonstrates that the Veteran's scarring, in and of itself, has not been more disabling than the 10 percent rating assigned at any time during the pendency of this claim.  As such, staged ratings are not warranted.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a shell fragment wound on the right buttock must be denied.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's shell fragment wound scar on the right buttock were not shown to cause any impairment that was not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably described his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an increased disability rating in excess of 10 percent for a shell fragment wound scar on the right buttock is denied. 



REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim for entitlement to a compensable disability rating for hemorrhoids.

The record reflects that the Veteran filed a timely notice of disagreement (NOD) in December 2009 with respect to the RO's December 2008 rating decision denying his claim of a compensable disability rating for hemorrhoids.  Subsequently, the RO readjudicated the Veteran's claim in a November 2009 rating decision, for which the Veteran filed another NOD in December 2009.  The RO again adjudicated the claim in a February 2010 rating decision, for which the Veteran subsequently filed a timely NOD in March 2010.  However, the RO never issued the Veteran a statement of the case in response to these multiple NOD's pertaining to the claim for entitlement to a compensable disability rating for hemorrhoids.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

The AMC should issue the Veteran a SOC pertaining to the issue of entitlement to a compensable disability rating for hemorrhoids.  Additionally, inform the appellant of her appeal rights and that she must perfect an appeal if she desires appellate review of these issues.
his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


